                       IN THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

                                              )
IN RE:                                        )      CASE NO. 12-18298
                                              )
Barbara L. Gromek                             )      JUDGE ARTHUR I. HARRIS
Joseph A. Gromek                              )
                                              )
Barbara L. Gromek                             )      CHAPTER 11
Joseph A. Gromek                              )
7584 Hopkins Road                             )
Mentor, Ohio 44060                            )      Adv. Case No.
                                              )
         Plaintiff/Debtors                    )
                                              )
vs.                                           )
                                              )
US Bank Trust National Association as         )
Trustee of the Cabana Series III Trust        )
c/o CT Corporation                            )
4400 Easton Commons Way                       )
Suite 125                                     )
Columbus, Ohio 43219                          )
                                              )
also serve:                                   )
Highest Ranking Officer                       )
180 5th Street E.                             )
Suite 200                                     )
Saint Paul, MN 55101                          )

 COMPLAINT FOR DECLARATORY JUDGMENT AND VALIDITY, PRIORITY AND
                        EXTENT OF LIEN

                                JURISDICTION AND VENUE

         1.     Jurisdiction of this Court over this adversary proceeding is based upon 28 U.S.C.

§§1334(b), 157(a) and 157(b) and, in this District, upon General order No. 2012-7 entered in the

United States District Court for the Northern District of Ohio on April 4, 2012, in that this action




20-01033-aih       Doc 1-1   FILED 04/20/20       ENTERED 04/20/20 13:50:19           Page 1 of 4
arises in the bankruptcy case of Barbara L. Gromek and Joseph A. Gromek, debtors, filed on

November 12, 2012, as a case under Chapter 11 of the Bankruptcy Code and identified as Case

No. 12-18298 presently pending before this Court.

       2.        This adversary proceeding is a core proceeding as that term is defined in 28 U.S.C.

§157(b)(2)(F).

       3.        The debtors, Barbara L. Gromek and Joseph A. Gromek, as debtors in possession

have the powers of a Chapter 7 trustee pursuant to USC 1107.


                                       COUNT ONE
                                (DECLARATORY JUDGMENT)

       4.        Debtors’ bring this action for declaratory judgment under Bankruptcy Rule 7001 to

determine the amount of the claim currently due and owing US Bank Trust National Association

as Trustee of the Cabana Series III Trust (“Creditor”).

       5.        On September 29, 2014 the parties entered into an Agreed Order (Docket #165), in

which the Debtors were to pay off the arrears to Creditor, previously Valley Bank and Trust,

through September 15, 2028 in the amount of $216.35 monthly without interest including a

$20,000 down payment.

       6.        Debtors’ paid the $20,000 down payment on October 21, 2014 and began paying

the $216.35 on October 24, 2014.

       7.        Since the Agreed Order, the Debtors’ have been paying their regular monthly

mortgage payment along with the $216.35 as agreed. Exhibit A attached hereto shows all

payments made by the Debtors.




20-01033-aih       Doc 1-1     FILED 04/20/20      ENTERED 04/20/20 13:50:19           Page 2 of 4
        8.      Creditor claims the Debtors’ are behind in payments and changed the monthly

payment amount without any explanation as to the payment change. Exhibit B attached hereto is

Creditor’s spreadsheet notating payment changes on the top of the document.

        9.      Exhibit B also shows payments made August 14, 2017, September 7, 2018, March

12, 2019 and June 4, 2019 that were applied to suspense and not as monthly payments for the

Debtors.

        10.     As of March 2020, US Bank claims that the Debtors’ are $30,759.01 behind in

payments. Exhibit C attached hereto is Debtors March 2020 Mortgage Statement.

        11.     As of April 2020, US Bank claims that the Debtors’ are $31,679.60 behind in

payments, which is higher than in March, and does not coincide with Debtors’ making monthly

payments. Exhibit D attached hereto is Debtors’ April 2020 Mortgage Statement.

        12.     The amount Debtors’ currently owe on the arrearage agreement set forth in

paragraph three should be approximately $22,284.05, which shows that US Bank is charging

interest on the arrears, when they should not be charging interest.

        13.     Therefore, a justiciable controversy exists which may be resolved by declaratory

judgment.

                                     COUNT TWO
                      (VALIDITY, PRIORITY AND EXTENT OF LIEN)

        14.     Debtors’ reallege and incorporate paragraphs one through thirteen of the Complaint

as if fully rewritten herein.

        15.     Debtors’ bring this action for validity, priority and extent of the Creditors’ lien

under Bankruptcy Rule 3012.




20-01033-aih      Doc 1-1       FILED 04/20/20    ENTERED 04/20/20 13:50:19           Page 3 of 4
       16.     Debtors’ have continually been making payments as agreed upon under the Agreed

Order (docket #165) with regards to monthly mortgage payments as well as the arrearage

agreement. See Exhibit A.

       17.     Although Debtors’ have been compliant with the Agreed Order, Creditor claims the

lien balance is much higher than it should be under the Agreed Order and have had to expend

attorney’s fees to defend against Creditors’ claims.

       18.     Creditor claims an excessive amount of the appropriate lien balance and the

validity, priority and extent of the Creditor lien needs to be determined by this Honorable Court.

       19.     As further and proximate result of Creditors’ excessive amount owed, Debtors’

have been damaged in an amount in excess of $10,000.

                                        PRAYER FOR RELIEF

       WHEREFORE, Debtors’ pray for the following relief:

       a. Declaratory judgment determining the correct amount due and owing to Creditor;

       b. The validity, priority and extent of the Creditors’ lien;

       c. Damages in excess of $10,000; and

       d. Debtors’ seek any other relief as may be just or appropriate which Debtors’ are entitled

to as a matter of law and/or equity.

                                                             Respectfully submitted,

                                                             /s/ Adrienne S. Foster
                                                             Adrienne S. Foster, Esq. (0080011)
                                                             FORBES LAW LLC
                                                             Attorney for Debtor
                                                             166 Main Street
                                                             Painesville, OH 44077
                                                             (440) 357-6211
                                                             afoster@geflaw.net
                                                             bankruptcy@geflaw.net




20-01033-aih      Doc 1-1    FILED 04/20/20       ENTERED 04/20/20 13:50:19            Page 4 of 4
